Title: Thomas Jefferson to William Short, 10 August 1816
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Montpelier Aug. 10. 16.
          
          Your favor of the 18th ult. after loitering unaccountably on the road, reached my hands on the eve of a visit to the President from whose seat therefore the present is written. I am much gratified by the prospect you hold up to me of a visit from Marshal Grouchy and Genl Clausel; and the pleasure will be heightened should the country thro’ which they will pass, and the people whom they will see, of a character so novel to them, furnish matter of compensation
			 for so long a journey. be so good as to assure them I shall recieve them with great pleasure, and feel deeply sensible of this mark of their respect. you flatter me too with the hope of seeing Dr Wistar whom I have not seen for many years, and to whom a very long intimacy has affectionately attached me. I wish you could have been tempted to add your own name to the bonne bouche. it would have added much to the feast of friendship. I have been for some time expecting our excellent friend Correa. but I learn from a letter he has written to the President that he is confined by an attack of rheumatism. he was to come by the way of Winchester and to bring on with him mr Gilmer, whom I believe you know. I lost the pleasure of their visit by my absence in Bedford the last year, as lately that of M. de Neufville whom I should have been so happy to have recieved, and to whom I pray you to express my regards for the past, and my hopes for the future that according to the adage of his country ‘tout ce qui est differé n’est pas perdu.’ to avoid a repetition of loss with Correa and Gilmer, I had informed them  that I had a visit of 6. weeks to make to Poplar forest, some time in autumn, the particular time of which however whether a month sooner or later was entirely immaterial: that if it should suit their convenience to take their journey before the
			 1st of Sep. they would find me at home and quite at leisure to enjoy the happiness of their company as long as they would give it to me; and that if they should not come before that day, I
			 should conclude that a later season suited them better, and should immediately depart,
			 have my visit over, and be ready to recieve them by the latter part of October. I must request you to explain this same state of things to Messrs Grouchy & Clausel, and save me the great mortification of being out of place on an occasion so gratifying to me. the delay of your letter on the road has unfortunately shortened the period from this to the 1st of period. September.
          To your encouragements to take up the political pen, I must turn a deaf ear. my repugnance to that is insuperable, as the thing itself is unnecessary. the present generation will be as able, as that which preceded them to do for themselves what is necessary for their own happiness; and that which shall succeed them will do what they shall leave undone. constitutions & laws should change with the changes of times and circumstances. those made now may as little suit our descendants, as we should be suited by those of our Gothic ancestors. the concerns of each generation are their own care.
          I am sorry I have not a copy of the Notes of Virginia but a single one which I have made the depository of some additional annotations.
          I think you had better employ mr Greene to collect the money from Carter. his commission will be a cheap riddance of the trouble you will have. ever and affectionately yours.
          Th: Jefferson
        